Title: To George Washington from Lewis Garanger, 28 October 1783
From: Garanger, Lewis
To: Washington, George


                        
                            Sir
                            New Jail of Philadelphia 28 october 1783.
                        
                        I have the honor to request Your Excellency’s Protection in the Crisis where I am now, and in which I have
                            been brought by the reiterated losses I have suffered from the Ennemy, and by being Induced by some very strong reasons,
                            to lengthen my stay in this Continent.
                        I am Conscious that you find a great satisfaction in favoring with your recommendation the officers who have
                            proved themselves worthy of your Esteem, and your Excellency has been so Kind as to honor me with a Glorious testimony of
                            his satisfaction of my zeal and services.
                        I think myself as much Entittled to obtain the Assistance which I claim of the honorable Congress, as during
                            seven years I have been always, and am now very sollictous of finding some means of becoming servicable to the United
                            States.
                        I hoped to Give some new proofs of it to Your Excellency, by submitting to your Examination different
                            projects of Establishments that I have formed, and should wish to be Impowered to Execute: my confinement has deprived me
                            of that advantage; I hope I shall find afterwards, some opportunities of improving these projects by your Excellent
                            advices. I have the honor to be with the Greatest respect and attachment Your Excellency’s most obedient and humble
                            servant
                        
                            Lewis Garanger
                        
                    